Citation Nr: 0702696	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  97-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision which denied 
service connection for residuals of a head injury.  In May 
1998, the Board issued a decision denying the claim.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court), and in April 1999 the 
Court issued an order which granted a joint motion of the 
parties to vacate the Board's decision and remand the claim 
to the Board.  In December 1999, the Board remanded the claim 
to the RO for further development.

In June 2002, the Board issued a decision denying the claim.  
The veteran appealed the Board's decision to the Court.  In a 
joint motion filed in February 2003, the parties requested 
the Court to vacate and remand the Board's decision for the 
Board to address compliance with the duty to notify the 
veteran with regard to evidence and information necessary to 
substantiate his claim, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an order dated in February 2003, the Court granted the joint 
motion.  In July 2003 argument to the Board, the veteran's 
representative asked that the case be remanded to the RO for 
this purpose, citing Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (2003).  The Board agreed 
that the case should be returned to the RO for this purpose 
and remanded this matter to the RO in July 2003. 

The matter was then returned to the Board which, in September 
2004, requested an independent medical expert opinion 
regarding the issue of entitlement to service connection for 
residuals of a head injury.  The record reflects that the 
veteran's claims file was forwarded for review in connection 
with the requested assessment.  The veteran's file was, 
however, lost in the process.  After rebuilding the file, the 
matter was again referred for an independent medical expert 
opinion.  This opinion was afforded in September 2006 and 
associated with the veteran's claims file.





FINDINGS OF FACT

The veteran's aqueductal stenosis with mild hydrocephalus is 
related to active duty service.


CONCLUSION OF LAW

Aqueductal stenosis with mild hydrocephalus was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but given the favorable 
action taken below, the Board finds that no discussion of the 
VCAA at this point is required.

II.  Entitlement to service connection for residuals of a 
head injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including brain hemorrhage, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's 
claim.

In this case, the veteran has been diagnosed with aqueductal 
stenosis with mild hydrocephalus. The Board will therefore 
focus on the evidence that relates to whether the veteran's 
condition was incurred in or aggravated by the veteran's 
military service.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The medical evidence in this case reflects that in June 1960, 
the veteran was involved in a motor vehicle accident and 
received a brain concussion, multiple contusions to his body, 
and a tongue laceration.  He was hospitalized for seven days.  
An X-ray study showed a fracture of the right zygoma with a 
slight separation.  In August 1961, the veteran was treated 
for a headache with left frontal pressure.  Subsequent 
service medical records are negative for complaints of 
headache. An August 1964 treatment note shows that the 
veteran was diagnosed with scleral hemorrhage after he was 
punched in the right eye. One week later, the examiner noted 
almost complete healing of a contusion of the right eye.  On 
medical examination performed in September 1964, the 
veteran's head, face, eyes, ears, and neurologic system were 
listed as normal.  The examiner noted that the veteran had 
headaches in 1961 and 1962, with no complications and no 
sequelae.  

There are no pertinent post-service medical records until the 
mid-1990s.  The veteran was treated in May 1994 after he 
reported visual disturbances and a queer sensation that he 
described as lightheadedness, with a subsequent band-like 
headache lasting about five minutes. The diagnosis was visual 
changes by history without correlative examination. 

A June 1996 CT scan showed mild ventriculomegaly consistent 
with aqueductal stenosis.  A June 1996 MRI showed fairly 
selective enlargement of the third lateral ventricles, but 
the fourth ventricle was of normal size, and this finding 
raised a question of possible aqueductal stenosis.  By a 
letter dated in July 1996, the veteran's private physician, 
Dr. Brillman stated that the veteran had aqueductal stenosis 
with mild hydrocephalus, and history of a central retinal 
venous occlusion in the left eye unrelated to his aqueductal 
stenosis.  

During a February 1997 VA examination, a skull X-ray study 
showed no evidence of fracture of the calvarium and no 
evidence of intracranial free air.  On general medical 
examination, the examiner did not indicate a diagnosis of 
residuals of a head injury.  

In a September 1997 letter, Dr. Brillman opined that is was 
more likely than not that the aqueductal stenosis was due to 
the veteran's auto accident during service.  In May 1999 and 
August 1999 letters Dr. Brillman stated his opinion that the 
accident in service was serious enough to have produced a 
mild amount of intracranial bleeding which could have 
resulted in hydrocephalus.  He noted that no one can state 
this with certainty but if a concussion was present, 
according to the definition of a concussion, it is possible 
that the veteran's hydrocephalus is a sequelae.  In a letter 
dated in August 1999, Dr. Brillman stated his opinion that 
the veteran's concussion caused his hydrocephalus within a 
reasonable degree of medical certainty.  

A VA examiner in November 2000 commented that aqueductal 
stenosis may occur as a congenital abnormality or from 
scoliosis of the aqueduct, however there is no evidence of 
aqueductal stenosis occurring as a result of trauma.  He 
stated that normal pressure hydrocephalus might occur after 
head trauma, but in such a case the outflow obstruction would 
be at the level of the fourth ventricle, and there is 
enlargement of both of the lateral ventricles, third 
ventricle, and fourth ventricle.  The VA doctor therefore 
opined that it was unlikely that the veteran's hydrocephalus 
was a result of his automobile accident.

In a February 2001 letter, Dr. Brillman stated that although 
it is true that most sequelae of head injuries relate to 
communicating hydrocephalus with enlargement of all 
ventricles, it was noteworthy that aqueductal stenosis does 
not always have to be congenital and that the mechanisms that 
cause communicating hydrocephalus with pan ventricular 
enlargement can certainly apply to the cerebral aqueduct as 
well.  He said that it was noteworthy that the veteran 
developed symptoms in his mid-adult life, and if this were a 
congenital abnormality one would expect problems to have 
occurred in his younger years prior to the accident.  The 
doctor said that his opinion had not changed.  

A June 2003 MRI showed diffuse ventriculmegaly, with the 
fourth ventricle of normal size.  The findings were 
consistent with aqueductal stenosis.  In March 2004, the 
veteran was seen in the emergency room with complaints of 
headache and epistaxis.  A CT scan showed dilation of the 
lateral and third ventricles.  Mild hydrocephalus was 
diagnosed.  
        
In order to determine whether the veteran's current condition 
is related to his military service, to include the automobile 
accident in service, the Board requested an independent 
medical expert opinion.   In this request, the Board asked 
that the medical expert review the veteran's claims file, 
including all pertinent medical records and opinions 
concerning the etiology of the claimed residuals of a head 
injury, and render an opinion as to the following: (1) in 
light of the evidence of record, is it at least as likely as 
not that the veteran's claimed residuals of a head injury are 
etiologically related to an injury during service?  Please 
explain the reasons for your conclusion, and (2)  please 
discuss pertinent medical opinions which have previously been 
rendered in this case, expressing agreement or disagreement 
therewith and giving your reasons for such agreement or 
disagreement.

In September 2006, the medical expert rendered his opinion.  
The expert noted that he had reviewed the veteran's claims 
file in connection with his opinion.  He indicated, however, 
that MRI studies and CT scans were not available for review 
and that without personally reviewing these studies he could 
not comment on whether the veteran suffered from 
hydrocephalus or aqueductal stenosis related to obstructive 
hydrocephalus.  The expert indicated that both communicating 
hydrocephalus and aqueductal stenosis can result from head 
trauma resulting in intracranial hemorrhage.  He stated, 
however, that no one can state with certainty whether or not 
the veteran's condition is the result of a head injury 
sustained more than 30 years earlier.  The expert indicated 
that there could have been other causes for the veteran's 
condition in the years after service, and that logically the 
veteran's current condition would most likely have manifested 
within 10 years of the injury if it were injury related.  He 
summarized by stating that it is unlikely, but not 
impossible, that the veteran's current condition resulted 
solely from a 1960 incident of head trauma, and disagreed 
with Dr. Brillman's opinion that the veteran's concussion 
caused his hydrocephalus with a reasonable degree of medical 
certainty.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for aqueductal 
stenosis with mild hydrocephalus.  In this regard, the Board 
notes that the veteran is competent to report his experiences 
regarding the onset and severity of his symptoms.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, 
the evidence indicates that the veteran was involved in a 
motor vehicle accident and received a brain concussion in 
June 1960.  Afterwards the veteran was treatment for 
headaches in service.  A June 1996 CT scan showed mild 
ventriculomegaly consistent with aqueductal stenosis.  A June 
1996 MRI showed fairly selective enlargement of the third 
lateral ventricles, but the fourth ventricle was of normal 
size, and this finding raised a question of possible 
aqueductal stenosis.  The veteran's private physician, Dr. 
Brillman stated that the veteran had aqueductal stenosis with 
mild hydrocephalus.  Dr. Brillman opined that is was more 
likely than not that the aqueductal stenosis was due to the 
veteran's auto accident during service.  He indicated that 
the accident in service was serious enough to have produced a 
mild amount of intracranial bleeding which could have 
resulted in hydrocephalus.  While he noted that no one can 
state this with certainty, he indicated that if a concussion 
was present, according to the definition of a concussion, it 
is possible that the veteran's hydrocephalus is a sequelae.  
Dr. Brillman also repeated his opinion in subsequent reports, 
elaborating on his reasons and stating that the veteran's 
concussion caused his hydrocephalus within a reasonable 
degree of medical certainty.  A subsequent VA examiner, in 
November 2000, came to a different conclusion, stating that 
there is no evidence of aqueductal stenosis occurring as a 
result of trauma.  The VA doctor opined that it was unlikely 
that the veteran's hydrocephalus was a result of his 
automobile accident.  And finally, the September 2006 medical 
expert, while indicating that no one can state with certainty 
whether or not the veteran's condition is the result of a 
head injury sustained more than 30 years earlier, he opined 
that it was unlikely, but not impossible, that the veteran's 
current condition resulted solely from a 1960 incident of 
head trauma, and disagreed with Dr. Brillman's opinion that 
the veteran's concussion caused his hydrocephalus with a 
reasonable degree of medical certainty.  

After reviewing the evidence, the Board finds that the 
evidence is at least in equipoise and therefore a grant of 
service connection is warranted in this case.  The veteran's 
private physician, who has treated the veteran in connection 
with his condition, gave persuasive reasons for his opinion 
in favor a relationship between the veteran's current 
condition and the concussion that he suffered as a result of 
the automobile accident in service.  While the VA physician 
and the independent medical expert came to a different 
conclusion, they also acknowledged that there could be a 
connection, although they deemed it unlikely.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Based on the record as a whole, therefore, the Board finds 
that the evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for aqueductal stenosis with mild 
hydrocephalus.  The appeal is granted.
ORDER

Entitlement to service connection for aqueductal stenosis 
with mild hydrocephalus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


